Tbe bill in tbis case ivas filed by tbe appellee against tbe appellant, praying that tbe mortgage executed by tbe complainant and subsequently transferred to tbe defendant be cancelled, and that tbe deeds to tbe lands described in tbe mortgage, which was subsequently executed, be annulled and set aside, and that if anything remained unpaid on tbe mortgage, tbe complainant be ailoived to redeem, offering in his bill to pay such amount as might be ascertained to be due.
Tbe complainant alleged tbe payment in full of tbe mortgage, that tbe sale of tbe property under tbe mortgage was not properly advertised, and that tbe defendant purchased at the sale without authority.
Upon tbe submission of tbe cause, tbe chancellor de*666creed that the complainant was entitled to the relief prayed for and vacated the sale and. deeds, and ordered that the complainant be allowed to redeem, paying whatever might be found to be due, a reference being ordered to ascertain such amount. From this decree the present appeal is prosecuted; and this court holds that the decree of the chancellor Avas, in all respects, correct. The decree is affirmed.
Opinion
Peii Curiam.